                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                CRIMINAL CASE NO. 2:06-cr-00031-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                                ORDER
                                )
BRADLEY DALE WAYCASTER,         )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s Motion for

Immediate Release [Doc. 49] and the Government’s Motion to Dismiss

Defendant’s Motion for Immediate Release [Doc. 53].

I.        BACKGROUND

          In June 2007, the Defendant Bradley Dale Waycaster was convicted

of one count of possession with intent to distribute cocaine and

methamphetamine and was sentenced to 262 months’ imprisonment. [Doc.

25].      The Defendant is currently incarcerated at USP Atlanta, and his

projected release date is August 17, 2025.1




1    See https://www.bop.gov/inmateloc/ (last visited Oct. 28, 2020).


         Case 2:06-cr-00031-MR-WCM Document 55 Filed 11/02/20 Page 1 of 7
      On September 21, 2020, the Defendant filed the present motion

seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

[Doc. 49]. In his motion, the Defendant seeks his immediate release due to

the ongoing COVID-19 pandemic. [Id.]. The Government moves to dismiss

the Defendant’s motion based on the Defendant’s failure to meet his burden

of proving that he has exhausted his remedies with the BOP prior to filing his

motion with this Court. [Doc. 53].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. Further, the Court

of Appeals for the Fourth Circuit has held that a district court lacks the
                                      2



      Case 2:06-cr-00031-MR-WCM Document 55 Filed 11/02/20 Page 2 of 7
authority to modify a sentence except in the narrow circumstances and

procedures set forth in § 3582. See United States v. Goodwyn, 596 F.3d

233, 235 (4th Cir. 2010).2

      While some courts have waived the exhaustion requirement for

compassionate release motion in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



      Case 2:06-cr-00031-MR-WCM Document 55 Filed 11/02/20 Page 3 of 7
prison alone cannot independently justify compassionate release, especially

considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.3 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Carver, 451 F. Supp. 3d 1198, 1199 (E.D.

Wash. 2020); United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.


3 Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp).
                                        4



     Case 2:06-cr-00031-MR-WCM Document 55 Filed 11/02/20 Page 4 of 7
Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);

United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Clark, No. 17-85-SDD-RLB, 2020 WL

1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Oliver, No. JKB-16-

0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020); United States v.

Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1 (M.D. Fla.

Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Cohen, No.

19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24, 2020); United

States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108, at *3 (D.

Conn. Mar. 19, 2020). The Court agrees with Raia and the cases cited above

and therefore joins these courts in holding that the mere existence of the

COVID-19 pandemic and the Defendant’s potential susceptibility to that

illness does not render the exhaustion of administrative remedies futile.

      Here, the Defendant has failed to demonstrate that he has exhausted

his administrative remedies at BOP or that 30 days have passed since

making a request for compassionate release. The Defendant admits in his

motion that he has not filed or attempted to file an administrative request for

release. [Doc. 49 at 4]. He contends that he been unable to file such a
                                      5



     Case 2:06-cr-00031-MR-WCM Document 55 Filed 11/02/20 Page 5 of 7
request because he has been “held in multiple temporary locations since

February” and that “the supervisor of each facility has no authority to process

his request.” [Id.]. He also asserts that he contracted COVID-19 and has

been quarantined at the Atlanta USP since September 2, 2020. [Id.] The

Defendant fails to provide proof of any of these claims. Even if these claims

were true, however, the fact that BOP has moved him on several occasions

would not relieve him of the obligation to file an administrative request.

According to BOP records, the Defendant arrived at USP Atlanta on March

30, 2020, and he had not moved for nearly six months prior to filing his

motion. [See Doc. 53-1]. The process of making an administrative request

is relatively straightforward, and even being quarantined—which did not

occur until September—would not deprive him of the opportunity to provide

a written request to staff. Having failed to comply with the requirements of

the statute, the Defendant’s motion for compassionate release must be

denied without prejudice.

      IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 53] is GRANTED, and the Defendant’s Motion for Immediate

Release [Doc. 49] is DENIED WITHOUT PREJUDICE to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf or the
                                      6



     Case 2:06-cr-00031-MR-WCM Document 55 Filed 11/02/20 Page 6 of 7
lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.Signed: October 31, 2020




                                        7



     Case 2:06-cr-00031-MR-WCM Document 55 Filed 11/02/20 Page 7 of 7
